Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/25/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 3/9/2022.  
Claims 13-14, 17-18 and 20-29 are pending and are presented for examination.  Claims 1-12, 15-16 and 19 have been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

Applicant’s Argument:

    PNG
    media_image1.png
    77
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    598
    media_image2.png
    Greyscale

Examiner’s Response: 
Re. First argument, Applicant recites “arranged entirely within an interior of the housing” in claim 13 two places such that:
“a heat-conducting ring arranged entirely within an interior of the housing”; and  
“a cooling device arranged entirely within an interior of the housing”.  
The first is newly recited in this amendment, the second has been examined in previous office action on 3/9/2022.  
Applicant discloses “housing” having two components (jacket 1 and lid 2).  Claimed components are arranged between the jacket 1 and lid 2 and open to exterior circumferentially.  Applicant does not further define about housing in the claim.  
In the examiner’s office action, housing has been defined “entire housing structure as in par.0034 Figs. 3-5, including housing component 8, cover 14, mounting boss 18, electronic housing section, motor housing 22”.  To support, Bohm discloses [0029-0037] the housing component 8, with the roller bearing 16, the insulation displacement contact 10, a ground contact 15, the hollow, cylindrical motor housing section 21, the wall 30, the mounting bosses 18 and the cooling plates 13 [0034]; wherein the heat transfer is further improved through sockets 36 which serve in the first place as reinforcing elements for the mounting bosses 18 [0032].  
In Fig. 1, the sockets 36 is within mounting boss 18 and cover 14 which are housing components.  Therefore, the heat-conducting ring is arranged entirely within an interior of the housing (i.e., not exposed to exterior), interpreted per applicant’s disclosure. 
 

    PNG
    media_image3.png
    264
    389
    media_image3.png
    Greyscale

Re. second argument, see new reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 17-18 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al (US 20160099623 A1, US publication of EP 3007330 A, DE 10 2014 220 201 in IDS) in view of Vanek et al (US 6566879 B1).   
As for claim 13, Böhm discloses a housing (entire housing structure as in Figs. 3-5, including housing component 8, cover 14, mounting boss 18, electronic housing section, motor housing 22) of an electric machine, comprising:
a heat-conducting ring (36, Fig. 1, 4, 6) [0032] arranged entirely within an interior of the housing (see examiner’s response above); 
a support plate (circuit board 6) having components (see Fig. 1) arranged on the support plate, the support plate being vibration damped and electrically insulated [16, 98];
a cooling device (cooling plates 13) arranged entirely within an interior of the housing (as no part exposed exterior, Figs. 1, 3-5), on a periphery of the support plate and contacting the heat-conducting ring connected with the housing;
a press-on “part” (one 17 at lower side protrusion in Fig. 1, call it 17a) arranged on a lid (14) of the housing and on an end face (it’s on a bottom surface which is one of end faces) of the lid [0031, 0056]; 
wherein an inner part (another 17 at upper central portion in Fig. 1, call it 17b) is connected in a locked manner (tight fit as pressed on) with the housing lid (14); and
wherein the inner part (17b) and the press-on “part” (17a) comprise elastic elements (two shown in Fig. 1) and are connected in a further locked manner with the support plate [0031].    
Regards “press-on ring” in the claim, Böhm is silent to explicitly describe in form of a ring.  
Examiner found a press-on element in the art is well known to have various shape (see “prior art made of record”).  Vanek is an example reference showing a press-on element (60) comprising a press-on ring (Figs. 2-4).  
It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings.  Such ring shaped press-on element would be easier to dispose.   
Note that, the limitation “wherein the inner part and the press-on ring comprise elastic elements” can be interpreted at least two ways.  One is; the inner part and the press-on ring as a group comprise elastic elements.  Another is; “wherein each of the inner part and the press-on ring comprise elastic element”.  Claim does not further define structure requirement of “an inner part”.  The part that examiner pointed is “an inner part”.  

As for claim 14, Bohm as combined discloses the housing as claimed in claim 13, wherein the cooling device (13) has an annular configuration (by the hole for 36). 
As for claims 17-18, Bohm as combined discloses the housing as claimed in claims 13-14, wherein the support plate (6) is mounted on the heat-conducting ring (36).
As for claim 20, Bohm as combined discloses the housing as claimed in claim 13, wherein at least one electrically insulating and vibration-damping elastic element (17) is connected in a force-locking manner (pressed) with the support plate (6) [0031].    
As for claim 21, Bohm as combined discloses the housing as claimed in claim 17, wherein the press-on ring arranged on a lid (14) of the housing which presses the support plate onto the heat-conducting ring.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings to press the support plate for heat radiation as it being elastic material.  
As for claim 22, Bohm as combined discloses the housing as claimed in claim 20, wherein the press-on ring arranged on a lid (14) of the housing which presses the support plate (6) onto the heat-conducting ring (as comprising elastic material).    
As for claim 23, Bohm as combined discloses the housing as claimed in claim 21, wherein the press-on ring is obvious being simultaneously as a spring (as comprising elastic element 17) and as a seal (as surrounding). 
As for claim 24, Bohm as combined discloses the housing as claimed in claim 13, further comprising: a sensor (25) [0029] arranged on the support plate (6) within the cooling device (as located within inner periphery of cooling devices).  
As for claim 25, Bohm as combined discloses the housing as claimed in claim 24, wherein Takagi further discloses the sensor comprises a rotation sensor (71, Figs. 1, 5, 16; C.12, L.20).   
As for claim 26, Bohm as combined discloses the housing as claimed in claim 13, further comprising: an insulating body (8) disposed between the support plate (6) and the electric machine (Fig. 1). 
As for claim 27, Bohm as combined discloses the housing as claimed in claim 26, wherein the insulating body (8) comprises a bearing seat (recessed place at 28) for a shaft (29). 
As for claim 28, Bohm as combined discloses the housing as claimed in claim 27, further comprising: a magnet (24) arranged on an end face of the shaft and cooperating with the sensor (25) via a magnetic field passing through the insulating body (8).
As for claim 29, Bohm as combined discloses the housing as claimed in claim 13, wherein the support plate (6, of Bohm) is clamped between (viewed radially in Fig. 1) the press-on ring (17, of Bohm) and the heat-conducting ring (36, of Bohm). 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Webb et al (US 5920120 A), Koike et al (US 8120171 B2) and Horvath (US 4415025 A)  – ring shaped press-on element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834